ORDER
Defendant’s petition for Writ of Certiorari is allowed for the limited purpose of entering the following orders:
The 1 October 2001 order of Superior Court Judge Cy Grant denying defendant’s third Motion for Appropriate Relief, filed 5 June 2001, is vacated. Defendant may file amendments to his fourth Motion for Appropriate Relief, now pending in the Superior Court, Northampton County, pursuant to N.C.G.S. § 15A-1415(g). Notwithstanding the provisions of N.C.G.S. § 15A-1415(g), defendant shall have at least 30 days prior to the date of a hearing on the merits in which to file amendments.
By order of the Court in Conference, this 3rd day of October, 2002, at 11:00 a.m.
Edmunds, J.
For the Court